Citation Nr: 0419086	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of bilateral hearing loss, currently rated as 
noncompensable.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for major depressive 
disorder, claimed as unsociability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to a compensable 
evaluation for bilateral hearing loss and denied entitlement 
to service connection for carpal tunnel syndrome and major 
depressive disorder. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2003.  A 
transcript of this hearing has been associated with the 
claims file.


REMAND

The Board finds that a VCAA letter was not sent to the 
veteran regarding the issue of entitlement to a compensable 
evaluation for bilateral hearing loss.  Further, at the 
January 2003 hearing, the veteran indicated that there were 
additional private treatment records for carpal tunnel 
syndrome from other states that the veteran had not been able 
to obtain.  He stated that he had not notified VA regarding 
these records.  The veteran also stated that he had been 
treated at VA in September and October of 1992 for treatment 
of depression.  Accordingly, this case is hereby REMANDED for 
the following actions:

1.  Issue a VCAA letter to the veteran 
regarding the issue of entitlement to a 
compensable evaluation for bilateral 
hearing loss.

2.  Request the veteran to provide the 
full addresses of doctors or facilities 
where he has been treated, dates of 
treatment, and appropriate authorization 
in the case of private facilities or 
doctors.

3.  Request the records identified by the 
veteran, including records from September 
and October of 1992 at the Seattle VAMC, 
and readjudicate the veteran's claim 
after the receipt of any additional 
evidence.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




